Order entered November 20, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01197-CV

                       WILLIAM B. BLAYLOCK, ET AL., Appellants

                                                V.

                         THOMAS P. HOLLAND, ET AL., Appellees

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 09-08910

                                            ORDER
       We GRANT appellants’ November 19, 2013 unopposed second motion for an extension

of time to file a brief. Appellants shall file their brief on or before November 26, 2013.


                                                       /s/   DAVID LEWIS
                                                             JUSTICE